COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF ABATEMENT

Appellate case name:          In re Staten Island Marine Development, LLC
Appellate case number:        01-21-00001-CV
Trial court case number:      2020-20292
Trial court:                  164th District Court of Harris County

       Relator, Staten Island Marine Development, LLC, has filed a petition for writ of
mandamus in this Court, challenging the trial court’s December 14, 2020 “Order
Compelling Discovery.” The December 14, 2020 order was signed by the Honorable
Michael Landrum. Judge Landrum has ceased to hold the office of judge of the 164th
District Court of Harris County, Texas.
       Pursuant to Texas Rule of Appellate Procedure 7.2, the Honorable C. Elliott
Thornton is substituted for the Honorable Michael Landrum as the respondent in this
original proceeding. See TEX. R. APP. P. 7.2(a). Further, this original proceeding for
petition of writ of mandamus is abated and remanded to the trial court to allow Judge
Thornton to reconsider the ruling made the basis of relator’s petition. See TEX. R. APP. P.
7.2(b) (“If the case is an original proceeding under Rule 52, the court must abate the
proceeding to allow the successor to reconsider the original party’s decision.”).
        Within thirty days of the date of this order, the parties are directed to notify the Clerk
of this Court of any action taken on reconsideration of the rulings made the basis of relator’s
petition and file any orders regarding reconsideration of those rulings in a supplemental
mandamus record. The Court will then consider a motion to reinstate or motion to dismiss
this proceeding, as appropriate.
      This original proceeding is abated, treated as a closed case, and removed from this
Court’s active docket.
      It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra_______
                  Acting individually  Acting for the Court


Date: ____January 4, 2021_